Opinion by
Judge Pryor:
The liability of appellees is made to depend alone upon the appointment by them of Gallagher to the position of policeman, and his retention in that position after the alleged wrong had been committed. We know of no principle by which the trustees or the city are to be made responsible for an improper arrest made by a city officer under the general authority given him by virtue of the appointment. They1 did not order the arrest of the party or direct his imprisonment after the arrest was made. Such arrests are often improper, but when made, as in this instance, by the officer upon his own responsibility, we cannot well see how third1 parties are to be held liable. There is no allegation that the trustees were required to take a bond from the policeman in order to insure indemnity for the anticipated wrongs of the latter, nor do we presume that such was their duty under the charter. The petition as amended presenting no cause of action, the judgment must be affirmed.